          Case 3:16-md-02741-VC Document 2769 Filed 02/15/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                             MDL No. 2741
 LIABILITY LITGATION
                                                     Case No. 16-md-02741-VC
 This document relates to:
                                                     PRETRIAL ORDER NO. 80:
 ALL ACTIONS
                                                     TENTATIVE JUROR EXCUSALS




       The Court has been informed that the parties have stipulated to excusing the following

jurors on hardship grounds: 12, 14, 19, 21, 23, 33, 34, 36, 37, 49, 50, 51, 55, 57, 69, 72, 73, 86, 88,

89, 90, 93, 98, 108, 110, 119, and 121. Absent further objection from either party at today’s

hearing, those jurors will be excused.

       In addition, pending comment from the parties, the Court is prepared to excuse the

following jurors on hardship grounds: 17, 39, 82, 105, 106, and 115. The Court is also prepared to

excuse the following jurors for cause, again pending comment from the parties: 4, 6, 41, 53, 66, 67,

71, and 84. The parties may raise additional jurors that they seek to excuse at today’s hearing.

       The Court tentatively plans to excuse all but the first 40 people remaining on the

prospective juror list after today’s hearing.



       IT IS SO ORDERED.

Date: February 15, 2019                                       ___________________________
                                                              Honorable Vince Chhabria
                                                              United States District Court
